Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                           FT. LAUDERDALE DIVISION

                            CASE NO. 0:21-cv-60643-RKA

  ZELDA BRODOWICZ, individually and on behalf
  of all others similarly situated,

        Plaintiff,

  v.

  VIRGIN SCENT, INC. D/B/A ARTNATURALS,
  INC., WALMART, INC.,

        Defendants.
  _________________________________________/




           DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                 AND INCORPORATED MEMORANDUM OF LAW
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 2 of 22




         Defendants Virgin Scent, Inc. d/b/a Artnaturals, Inc. (“Artnaturals”) and Walmart Inc.
  (“Walmart”) (collectively, “Defendants”) respectfully request the entry of an Order dismissing
  Plaintiff’s Class Action Complaint (“Complaint”) pursuant to Federal Rules of Civil Procedure
  12(b)(1), 12(b)(6), and Local Rule 7.1. In support, Defendants state as follows:
                                          INTRODUCTION
         Plaintiff’s Complaint is one of three recent lawsuits filed after a private laboratory allegedly
  detected the presence of benzene as an impurity in certain alcohol-based hand sanitizer products.
  Like the other plaintiffs, Plaintiff here claims that the Artnaturals hand sanitizer products that she
  purchased at a Walmart location in Florida contained impermissible levels of benzene that should
  have been disclosed on the label. Although Plaintiff does not allege that she actually used the
  products, she asserts that the Artnaturals hand sanitizer that she purchased was “worthless” due to
  the alleged presence of undisclosed benzene impurities. She asserts a number of state law claims—
  from breach of warranty, to fraud, to negligence—all based on the fundamental allegation that the
  failure to include detailed testing information or the presence of benzene as an impurity on the
  label violates the federal Food, Drug, and Cosmetic Act (“FDCA”) and is actionable under parallel
  state claims. But Plaintiff is incorrect, and her Complaint must be dismissed.
         First, all of her claims are impliedly and expressly preempted under the FDCA. FDA has
  carefully and repeatedly reviewed safety information regarding alcohol-based hand sanitizers and
  has closely monitored the evolving science surrounding safety, testing, and impurities associated
  with such products. Section 337(a) of the FDCA states that FDA, alone, is empowered to enforce
  alleged FDCA violations. A private citizen cannot substitute herself for FDA and cannot assert
  state law claims when those claims are fundamentally based on violations that are otherwise left
  to FDA to enforce. And, to the extent that Plaintiff is attempting to assert state law claims that
  would require Artnaturals to include information on the labels of its ethyl alcohol products that are
  in addition to the testing and information that is actually required by FDA, such claims are
  expressly preempted by Section 379(r).
         Second, FDA has primary jurisdiction over the question of the appropriate testing and
  labeling of alcohol-based hand sanitizers. FDA is currently continuing to analyze and collect data
  regarding the safety of such hand sanitizers, including with respect to the content of the labeling,
  the types of testing, and whether ethyl alcohol-based hand sanitizers are generally recognized as
  safe and effective. Plaintiff’s claims therefore present a question that must first be answered by



                                                    1
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 3 of 22




  FDA before her claims can be resolved by any Court.
           Third, Plaintiff lacks standing to represent putative class members from other states. As a
  Florida resident who purchased the Artnaturals hand sanitizer at a Walmart in Florida, she certainly
  does not have standing to assert state law claims under the laws of “all fifty States and the District
  of Columbia and Puerto Rico”, and there are no other named plaintiffs here—let alone one from
  each of the forty-nine other states and two territories at issue—to fill the gap. As Article III
  standing is assessed on a defendant-by-defendant and claim-by-claim basis prior to the Rule 23
  inquiry, all of Plaintiff’s state law claims under any state or territory other than her home state of
  Florida must be dismissed.
           Fourth, Plaintiff’s causes of action for breach of express and implied warranties should be
  dismissed for failure to state a claim. Plaintiff has failed to allege she provided Defendants with
  pre-suit notice. With respect to Artnaturals specifically, Plaintiff has failed to establish privity; as
  for Walmart—a non-manufacturer retailer of the pre-packaged, pre-labeled products—Plaintiff
  has simply failed to allege any facts sufficient to show a breach of warranty.
           For all of these reasons, and those discussed below, Plaintiff’s Complaint must be
  dismissed.
                                            BACKGROUND
      A. The Products At Issue and the Allegations in Plaintiff’s Complaint

           Plaintiff alleges that in March 2021, she purchased two bottles of Artnaturals-labeled scent-
  free hand sanitizer from an unspecified Walmart location in Florida. Compl. ¶¶ 66–67. She further
  claims that testing data released in March 2021 by Valisure, an online pharmacy, showed that
  certain Artnaturals ethyl alcohol hand sanitizer products contained undisclosed levels of benzene
  impurities, a known human carcinogen. Compl. ¶ 49 (citing Valisure Citizen Petition (Mar. 24,
  2020),     available    at   https://www.valisure.com/wp-content/uploads/Valisure-FDA-Citizen-
  Petition-on-Hand-Sanitizer-v4.14.pdf (“Valisure Petition”)). Although she does not allege that the
  specific products that she purchased were actually tested by Valisure (or anyone else, for that
  matter), she states in conclusory fashion that Artnaturals products sold by Walmart improperly
  contained benzene that was not listed as an ingredient on the product’s label. See e.g., Compl. ¶ 5.
           Plaintiff claims that Artnaturals “had a duty to ensure that their Hand Sanitizer Products
  did not contain any benzene impurities, consistent with the FDA-approved labeling” and that an
  “OTC drug that contains an ingredient that is different from those disclosed on the drug’s label, or


                                                     2
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 4 of 22




  at levels not disclosed on the drug’s label, is a new and unapproved drug.” She further asserts that
  “the inclusion of additional ingredients (e.g., benzene) at undisclosed levels, and potentially other
  deviations, renders a drug unapproved, adulterated, and of lesser quality than that reflected in
  FDA-approved versions of the drug.” Compl. ¶¶ 27–29. She characterizes the issues in the lawsuit
  as whether the Artnaturals hand sanitizer products sold by Walmart “contained undisclosed
  benzene impurities, and the levels of such impurities”; whether “Defendant violated cGMPs
  regarding the manufacture, sourcing, or testing of their Hand Sanitizer Product”; and whether
  Artnaturals and Walmart made false statements or otherwise warranted to the Plaintiff that the
  products were of the quality and composition represented. Compl. ¶ 85. Plaintiff further alleges
  that Artnaturals “did not take reasonable steps to test or otherwise assure that its Hand Sanitizer
  Products either did not contain any benzene . . . or did not contain benzene in excess of the FDA’s
  interim limits.” Compl. ¶ 59. Plaintiff asserts that the Artnaturals hand sanitizer that she purchased
  at Walmart was “worthless” due to the alleged presence of undisclosed benzene impurities. See
  generally Compl.
         Based on these core allegations, Plaintiff asserts nine causes of action against both
  Artnaturals and Walmart1, sounding in: (i) breach of express and implied warranties under the laws
  of all 50 states, Washington, D.C., and Puerto Rico (Counts One–Three); (ii) fraud and
  misrepresentation (Counts Four and Five); (iii) violation of the consumer protection laws of all 50
  states, Washington, D.C., and Puerto Rico (Count Six); (iv) unjust enrichment (Count Seven); and
  (v) Negligence (Counts Eight and Nine). Compl. ¶¶ 90–176. She seeks to bring these claims
  individually and on behalf of a Nationwide Class of all individuals and entities in the United States
  and its territories and possessions who purchased a hand sanitizer product since at least January 1,
  2015, as well as a Florida Subclass of all such individuals and entities in Florida during the same
  time period. Compl. ¶ 80.
      B. Hand Sanitizer Products Are Closely And Actively Regulated By FDA

         Plaintiff spends much of the Complaint detailing FDA’s close oversight of hand sanitizer
  products, including the ongoing activity being undertaken by FDA. See, e.g., Compl. ¶¶ 17; 25–




  1
    As discussed in Section IV(A)(3) below, Plaintiff does not allege that Walmart took any
  affirmative action other than selling the product.


                                                    3
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 5 of 22




  47. As even Plaintiff appears to acknowledge, her claims must be viewed against the backdrop of
  FDA’s OTC framework and its regulation of hand sanitizers. Id. ¶ 3.
         In 1972, FDA established a “monograph” system for regulating OTC drugs, which allows
  manufacturers to bypass individualized review provided that their products comply with the
  monograph. See 37 Fed. Reg. 9464 (May 11, 1972); 21 C.F.R. § 330.10; 21 U.S.C. § 355. Under
  this system, FDA issues a detailed regulation—a “monograph”—for each therapeutic class of OTC
  drug products. The monograph sets forth the FDA-approved active ingredients for a given
  therapeutic class of OTC drugs, as well as the conditions under which each active ingredient is
  considered to be generally recognized as safe and effective (“GRAS/E”). See NRDC, Inc. v. FDA,
  710 F.3d 71, 75 (2d Cir. 2013) (“Like a recipe, each monograph sets out the FDA-approved active
  ingredients for a given therapeutic class of OTC drugs and provides the conditions under which
  each active ingredient is GRAS/E.”).
         As Plaintiff agrees, the ethyl alcohol-based hand sanitizers at issue are regulated by FDA
  as drug products. Compl. ¶ 3. In fact, FDA has a long history of close oversight of hand sanitizer
  products, beginning generally in the 1970s, followed by a June 1994 Tentative Final Monograph
  specific to hand sanitizers (the “1994 TFM”), 59 Fed. Reg. 31402, and thereafter by various rules,
  deferrals, and guidances issued throughout the years, including without limitation in 2013 (78 Fed.
  Reg. 76444), 2015 (80 Fed. Reg. 25166), 2016 (81 Fed. Reg. 42912), 2017 (Oct. 31, 2017, Docket
  No.                      FDA-2016-N-0124,                         available                      at
  https://www.fda.gov/Drugs/DrugSafety/InformationbyDrugClass/ucm538131.htm),            2019    (84
  Fed. Reg. 14847), 2020 (Temporary Policy for Preparation of Certain Alcohol-Based Hand
  Sanitizer Products During the Public Health Emergency (COVID-19) (March 2020), available at
  https://www.fda.gov/media/136289/download; Policy for Temporary Compounding of Certain
  Alcohol-Based Hand Sanitizer Products During the Public Health Emergency (March 2020),
  available at https://www.fda.gov/media/136118/download; Temporary Policy for Manufacture of
  Alcohol for Incorporation Into Alcohol-Based Hand Sanitizer Products During the Public Health
  Emergency (COVID-19) (March 2020), available at https://www.fda.gov/media/136390/
  download; Direct Injection Gas Chromatography Mass Spectrometry (GC-MS) Method for the
  Detection of Listed Impurities in Hand Sanitizers (Aug. 24, 2020); available at
  https://www.fda.gov/media/141501/download], and 2021 (Hand Sanitizers COVID-19 (Jan. 19,




                                                  4
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 6 of 22




  2021),    available   at   https://www.fda.gov/drugs/coronavirus-covid-19-drugs/hand-sanitizers-
  covid-19; see also Compl. ¶¶ 33–36.2
           As noted, the 1994 TFM followed years of FDA activity surrounding antiseptic products,
  which began in the 1970s. 59 Fed. Reg. 31402, 31402–03. In the 1994 TFM, FDA classified hand
  sanitizer products made with ethyl alcohol as GRAS/E (id. at 31412), set forth detailed testing and
  labeling requirements for such products (id. at 31407), and made clear that hand sanitizer products
  that met those testing and labeling requirements were not misbranded (id. at 31403). Notably (and
  contrary to Plaintiff’s claims), the 1994 TFM did not require that detailed testing results or impurity
  data be included on the label. See generally id. at 31407.
           In 2016, after years of ongoing review and evaluation, FDA issued a proposed rule to
  amend the 1994 TFM “in light of more recent scientific developments and changes in the use
  patterns of [hand sanitizer] products” and proposed that “additional safety data are necessary to
  support the safety of antiseptic active ingredients for this use.” 81 Fed. Reg. 42912, 42912 (the
  “2016 TFM”).      As a result of those changes, in the 2016 TFM, FDA changed its initial
  determination that ethyl alcohol products were GRAS/E, and instead determined that additional
  studies and safety data were needed. Id. Therefore, the 2016 TFM did not “specifically address
  requirements for anticipated final formulation testing (i.e. testing the mixture of both active and
  inactive ingredients proposed for marketing) or labeling.” Id. FDA specifically noted that “[f]inal
  formulation testing could potentially involve both efficacy testing and safety testing to determine
  absorption” and that “labeling will be addressed as part of the final rule . . . .” Id. FDA requested
  further data and information from the industry about the impact of product use and noted that
  improved analytical methods existed that indicated that systemic exposure may be higher than
  previously thought. Id. at 42923. It acknowledged the increased use of hand sanitizer since the
  1994 TFM, but noted that it was “unaware of any information that would lead us to conclude that


  2
    FDA publications that have been formalized and published in the Federal Register are subject to
  mandatory judicial notice, including on a motion to dismiss. 44 U.S.C. § 1507 (“The contents of
  the Federal Register shall be judicially noticed and without prejudice to any other mode of citation,
  may be cited by volume and page number.”) (emphasis added); Powers v. United States, 996 F.2d
  1121, 1125 n.3 (11th Cir. 1993). Additionally, judicial notice is routinely given to FDA guidance,
  press releases, and other documents available on FDA’s website. Matthew v. Donald, No. 07-cv-
  1801, 2007 WL 2594086, at *1–*2 (N.D. Ga. Sep. 4, 2007) (press release); Rozelle v. Rossi, No.
  98-cv-1738, 2007 WL 2571935, at *6–*7 (W.D. Pa. Aug. 31, 2007) (safety alert on FDA’s
  website).


                                                    5
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 7 of 22




  any consumer antiseptic hand rub active ingredient is unsafe.” Id. at 42914. Instead, the Agency
  stated that “the benefits of any active ingredient will need to be weighed against its risks once both
  the effectiveness and safety have been better characterized to determine GRAS/GRAE status.” Id.
  Ultimately, FDA provided detailed instructions regarding the types of safety data and testing that
  it needed to further evaluate the safety of hand sanitizer products, and also invited “further
  comment on the final formulation testing and labeling conditions proposed in the 1994 TFM,
  particularly in light of the data proposed in this proposed rule as necessary to support a
  GRAS/GRAE determination.” Id. at 42917. Because of the complexity of the proposed rule, FDA
  provided a comment period of 180 days, and stated that it would “also consider requests to defer
  further rulemaking with respect to a specific active ingredient for use as a consumer antiseptic rub
  to allow the submission of new safety or effectiveness data to the record . . . .” Id. at 42916.
         Subsequently, in 2019, FDA issued a final rule indicating that all products covered by the
  2016 TFM required the submission of a New Drug Application (“NDA”) or Abbreviated New
  Drug Application (“ANDA”) except for those made with ethyl alcohol, isopropyl alcohol or
  benzalkonium chloride (the “2019 Rule”).3 84 Fed. Reg. 14847, 14848. Instead, FDA “deferred
  further rulemaking on these three active ingredients for use in OTC consumer antiseptic rubs to
  allow for the development and submission to the record of new safety and effectiveness data for
  these three ingredients.” Id. The 2019 Rule described “the studies necessary as a scientific matter
  for the Agency to determine whether an active ingredient is GRAS/E for use in consumer antiseptic
  rubs” and determined that the monograph or non-monograph status of such products “will be
  addressed, either after completion and analysis of studies to address the safety and effectiveness
  data gaps of those ingredients or at another time, if these studies are not completed.” Id. at 14851,


  3
    An OTC drug product may be marketed in the United States in compliance with an OTC drug
  monograph, or under the authority of an approved product-specific NDA, or an abbreviated new
  drug application (“ANDA”). See 21 U.S.C. § 355(b)(1)–(2); § 355(j); 21 C.F.R. Part 300. A
  manufacturer seeking approval of a new medication through the NDA process must submit a
  detailed application that includes “substantial evidence” affirmatively demonstrating the
  medication’s safety and efficacy. 21 U.S.C. §§ 355(a), (b)(1); 21 C.F.R. §§ 314.1–314.3, 314.50.
  If FDA determines, after its independent review, that the medication is safe and effective for the
  indication specified in the proposed label, it approves the NDA. See 21 U.S.C. § 355; 21 C.F.R.
  § 314.105(b). Once a drug product with an approved NDA is outside of any patent protection,
  generic manufacturers may also seek approval for their own versions of the original product
  through the abbreviated NDA (“ANDA”) process, which allows the generic manufacturers to
  piggy-back on the scientific work previously performed. See 21 U.S.C. § 355(j)(2)(A).


                                                    6
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 8 of 22




  14861. With respect to ethyl alcohol, specifically, FDA “explained that there had been many
  important scientific developments since 1994 that affected [its] evaluation of the safety of the
  active ingredients in consumer antiseptic rub products and that this, in turn, had caused [it] to
  reassess the data necessary to support a GRAS determination.” Id. at 14854.
         With respect to labeling, FDA made clear that because the three remaining active
  ingredients eligible for evaluation for use in consumer antiseptic rubs were granted deferrals and
  because FDA had not yet made a GRAS/E determination on those ingredients, it would not address
  their labeling in the 2019 Rule.     Id. Rather, “[i]f any of the three active ingredients are
  subsequently found to be GRAS/GRAE, [FDA] will address the labeling for products containing
  that active ingredient in the applicable final monograph.” Id. The 2019 Rule also did not
  “specifically address requirements for anticipated final formulation testing”, which would instead
  be addressed after the ingredient was found to be GRAS/E. Id. at 14856. FDA also specifically
  discussed the need for further information regarding potential carcinogenicity risk for drug
  products that are primarily administered via topical dermal application. Id. at 14858.
         Since the 2019 Rule was published, and as Plaintiff has alleged, FDA has continued to
  closely monitor and regulate ethyl alcohol hand sanitizer products, especially in light of the
  increased demand for and usage of such products due to the COVID-19 pandemic. For example,
  Plaintiff cites to FDA’s March 2020 Temporary Policy for Preparation of Certain Hand Sanitizer
  Products During the Public Health Emergency (COVID-19), Guidance for Industry, which was
  subsequently updated on March 27, 2020, April 15, 2020, June 1, 2020, August 7, 2020, and
  February 2021. Compl. ¶ 34. Plaintiff acknowledged FDA’s declaration in such documents that
  “it would not take regulatory action ‘against firms that prepare alcohol-based hand sanitizer for
  consumer use and for use as health care personnel hand rubs for the duration of the public health
  emergency . . . .” Compl. ¶ 37. Indeed, FDA itself has continued to update and provide detailed
  information regarding the testing to be conducted on alcohol-based hand sanitizers, including by
  developing a laboratory analytical procedure to assess the quality of finished hand sanitizer
  products, which FDA determined could be used to evaluate products formulated with ethyl alcohol
  and screen for potentially harmful impurities and to provide a methodology to help assure hand
  sanitizer products do not contain harmful levels of impurities.        Id.; Direct Injection Gas
  Chromatography Mass Spectrometry (GC-MS) Method for the Detection of Listed Impurities in
  Hand Sanitizers (Aug. 24, 2020); available at https://www.fda.gov/media/141501/download.



                                                  7
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 9 of 22




         In sum, as demonstrated by the allegations in Plaintiff’s Complaint and recent FDA
  publications, rules and guidance, FDA is actively studying and closely monitoring the safety of
  ethyl alcohol hand sanitizer products, including with respect to labeling and impurity testing and
  disclosures. For the reasons set forth herein, Plaintiff’s Complaint must be dismissed.
                                        LEGAL STANDARD
         A court may grant a motion to dismiss a pleading if the pleading fails to state a claim upon
  which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss under Rule
  12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
  relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
  Corp. v. Twombly, 550 U.S. 544, 570 (2007)). On a motion to dismiss, well-pled factual
  allegations are taken to be true, and inferences are drawn in the plaintiff’s favor. Jones v. Fransen,
  857 F.3d 843, 850 (11th Cir. 2017). But the court need not accept legal conclusions couched as
  factual allegations. Diverse Power, Inc. v. City of LaGrange, 934 F.3d 1270, 1273 (11th Cir.
  2019); see also Iqbal, 556 U.S. at 678 (“the tenet that a court must accept as true all of the
  allegations contained in a complaint is inapplicable to legal conclusions.”).
         “Under Rule 12(b)(6), dismissal is proper when, on the basis of a dispositive issue of law,
  no construction of the factual allegations will support the cause of action.” Allen v. USAA Cas.
  Ins. Co., 790 F.3d 1274, 1278 (11th Cir. 2015) (quotation marks omitted). A “complaint may be
  dismissed under Rule 12(b)(6) when its own allegations indicate the existence of an affirmative
  defense, so long as the defense clearly appears on the face of the complaint.” Quiller v. Barclays
  Am. Credit, Inc., 727 F.2d 1067, 1069 (11th Cir. 1984), aff’d en banc, 764 F.2d 1400 (11th Cir.
  1985). When “alleging fraud or mistake, a party must state with particularity the circumstances
  constituting fraud or mistake” as required by Federal Rule of Civil Procedure 9(b). Dixon v.
  Allergan USA, Inc., No. 14-cv-61091, 2015 WL 12915671, at *3 (S.D. Fla. May 28, 2015).
                                             ARGUMENT
  I. Plaintiff’s Claims Against Artnaturals and Walmart are Preempted and Must be
     Dismissed

         The Supremacy Clause of the United States Constitution provides that “the Laws of the
  United States . . . shall be the Supreme Law of the Land.” U.S. Const. art. VI, cl. 2. Under this
  provision, “state law that conflicts with federal law is without effect.” Cipollone v. Liggett Group,
  Inc., 505 U.S. 504, 516 (1992); see also Murphy v. NCAA, ___ U.S. ___, 138 S. Ct. 1461, 1480



                                                    8
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 10 of 22




   (2018). Federal preemption of state law may be express or implied. See Murphy, 138 S. Ct. at
   1480. But whether express or implied, if preemption is found, then dismissal with prejudice is
   appropriate because any amendment would be futile. Cavalieri v. Avior Airlines C.A., No. 17-cv-
   22010, 2019 WL 1099860, at *2 (S.D. Fla. Mar. 8, 2019). Courts may dismiss claims as preempted
   pursuant to Rule 12(b)(6). In re Zantac (Ranitidine) Products Liab. Litig., MDL 2924, 2020 WL
   7864213, at *25 (S.D. Fla. Dec. 31, 2020).
          A.      Plaintiff’s State Law Claims Are Impliedly Preempted Because this Lawsuit
                  Conflicts with the United States’ Exclusive Jurisdiction to Enforce the FDCA

          The FDCA cannot be enforced by private citizens. Indeed, Congress provided a number of
   remedies for FDA enforcement in 21 U.S.C. §§ 332–335. Congress was express that these
   enforcement proceedings—whether for injunction, seizure of products, or penalties—could only
   be pursued by the federal government:
          Except as provided in subsection (b), all such proceedings for the enforcement, or
          to restrain violations, of this chapter shall be by and in the name of the United States
          ....

   21 U.S.C. § 337(a). Indeed, the United States Supreme Court held in Buckman that this provision
   “leaves no doubt that it is the Federal Government rather than private litigants who are authorized
   to file suit for noncompliance with FDCA requirements.” Buckman Co. v. Plaintiffs’ Legal
   Comm., 531 U.S. 341, 349 n.4 (1991).
          Notably, the absence of a private right of action prohibits use of state unfair competition
   laws “as a vehicle to bring a private cause of action that is based on violations of the FDCA.” In
   re Epogen & Aranesp Off-Label Marketing & Sales Practices Litig., 590 F. Supp. 2d 1282, 1290–
   91 (C.D. Cal. 2009); Nexus Pharms. Inc. v. US Compounding Inc., No. 20-cv-7331, 2021 WL
   342573, at *3 (C.D. Cal. Jan. 7, 2021) (unfair competition claims impliedly preempted when
   plaintiff essentially alleged that defendant was “not following the rules—and those rules are the
   FDCA rules”). Further, the federal government alone is empowered to enforce alleged violations
   of Current Good Manufacturing Practices (“cGMPs”), and a private cause of action based on
   failure to follow cGMPs is therefore also preempted. See Yosowitz v. Covidien LP, 182 F. Supp.
   3d 683, 698 (S.D. Tex. 2016) (“21 U.S.C. § 337(a) does not permit freestanding federal causes of
   action based on violation of the FDA’s regulations, and there is no private cause of action for
   duties independently created by FDA regulations.”) (internal citations and quotation marks



                                                     9
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 11 of 22




   omitted); Frere v. Medtronic, Inc., No. 15-cv-2338, 2016 WL 1533524, at *7 (C.D. Cal. 2016)
   (“Plaintiff[’]s manufacturing defect claim is impliedly preempted under Buckman, because
   Plaintiff’s entire claim rests on conduct Plaintiff claim [sic] that Defendants violated the FDA’s
   CGMPs.”); Burkett v. Smith & Nephew Gmbh, No. 12-cv-4895, 2014 WL 1315315, at *5
   (E.D.N.Y. 2014) (“Because Burkett’s manufacturing defect claim is based on violation of
   generally applicable CGMPs, as opposed to federal requirements specific to the R3 liner,
   preemption bars the claim.”).
           Here, Plaintiff’s claims are nothing more than an attempt to evade FDA’s exclusive
   enforcement authority under section 337 of the FDCA by burying their FDCA claims in state-law
   causes of action. But a close reading of Plaintiff’s claims—especially when viewed against the
   backdrop of FDA’s close and continued focus on hand sanitizer products—shows that all of
   Plaintiff’s claims are dependent on the FDCA and FDA regulations. Indeed, the crux of Plaintiff’s
   Complaint is that: (i) Artnaturals’ ethyl alcohol hand sanitizer products should be considered
   “New, Unapproved OTC Drugs”; (ii) Artnaturals violated cGMPs regarding the manufacture,
   sourcing, or testing of their hand sanitizer products; and (iii) the Artnaturals products were not
   properly tested or labeled for impurities. But as detailed above, FDA has been closely analyzing
   the safety of ethyl alcohol products, has considered the impurity and safety testing conducted to
   date and needed moving forward, and has affirmatively decided that ethyl alcohol products should
   not yet be considered new, unapproved products requiring an NDA or ANDA to be sold. Under
   Buckman, and the plain language of the myriad relevant FDA TFMs and guidances, it is FDA’s
   job to regulate, study, and enforce safety and impurity issues related to ethyl alcohol hand
   sanitizers. And, it is certainly FDA’s responsibility to determine whether, as Plaintiff alleges,
   Artnaturals complied with cGMPs.
           In sum, Plaintiff is attempting to make an end-run around the fact that FDA is currently
   continuing to analyze and study hand sanitizers and instead, to directly enforce the terms of the
   FDCA herself. But the law is clear that a private citizen cannot substitute herself for FDA.
   Plaintiff’s claims are nothing more than a transparent attempt to evade FDA’s exclusive
   enforcement authority under Section 337 of the FDCA. Her Complaint must therefore be
   dismissed in its entirety.




                                                  10
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 12 of 22




          B. Plaintiff’s Claims, Which All Seek Purely Economic Loss, Are Also Expressly
             Preempted under 379(r)

          “[E]xpress preemption exists when a statute explicitly addresses preemption.” Reid v.
   Johnson & Johnson, 780 F.3d 952, 958 (9th Cir. 2015); FMC Corp. v. Holliday, 498 U.S. 52, 56–
   57 (1990) (express preemption where Congress explicitly states such intention in the language of
   a statute). Here, the FDCA contains a particularly broad express preemption provision relating to
   OTC medications: 21 U.S.C. § 379r. Under the heading “National uniformity for nonprescription
   drugs,” Section 379r mandates that, except for claims brought “under the product liability law” of
   any state, “no State or political subdivision of a State may establish or continue in effect any
   requirement—(1) that relates to the regulation of a [nonprescription] drug . . . ; and (2) that is
   different from or in addition to, or that is otherwise not identical with, a requirement under [the
   FDCA].” 21 U.S.C. § 379r(a),(e) (emphasis added). Section 379r also preempts any common-
   law duties imposed through civil damages that differ from or add to federal requirements. See
   Riegel v. Medtronic, Inc., 552 U.S. 312, 324–25 (2008); Mills v. Warner-Lambert Co., 581 F.
   Supp. 2d 772, 789 (E.D. Tex. 2008). To that end, Congress provided in Section 379r(c)(2) that
   “any requirement relating to public information or any other form of public communication
   relating to a warning of any kind for a drug” shall be deemed a state “requirement” that satisfies
   Section 379r(a). “A reasonable reading of § 379r(c)(2) is that it expands the universe of potentially
   preempted state law claims to include those that require additional warnings in the advertising for
   nonprescription drugs, and not only on the labeling.” Carter, 582 F. Supp. 2d at 1282; Eckler v.
   Neutrogena Corp., 238 Cal. App. 4th 433, 453, 458 (Cal. App. Ct. 2015) (same). For purposes of
   Section 379r, a monograph is an FDCA requirement—and a tentative final monograph does not
   necessarily need to be final to be enforceable. See 21 C.F.R. § 3370.1; Bailey v. Rite Aid Corp.,
   No. 18-cv-6926, 2019 WL 4260394 (in OTC acetaminophen case, tentative final monograph had
   the same force and effect as a final monograph for Section 379r purposes); 21 U.S.C.
   § 355h(b)(8)(A) (tentative final monographs “shall be deemed to be a final administrative order”).
          Here, Plaintiff appears to be asserting that the labeling and testing of Artnaturals’ hand
   sanitizers products are subject to FDA regulation through various tentative final monographs and
   related FDA actions. She further appears to be relying on the 1994 TFM and the recent FDA and
   USP testing guidance to provide the operative testing and labeling requirements. To that end, all
   of Plaintiff’s state law claims, which seek to recover for purported monetary losses allegedly



                                                    11
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 13 of 22




   caused by her purchase of Artnaturals hand sanitizers, are expressly preempted by Section 379(r)
   of the FDCA. All of her claims hinge on her assertions that Artnaturals’ hand sanitizer products
   are unsafe and that “the inclusion of additional ingredients (e.g. benzene) at undisclosed levels,
   and potentially other deviations” renders the drug unapproved and of lesser quality than that
   reflected in the versions that allegedly otherwise comply with the monograph and FDA
   requirements. Compl. ¶ 29. But as set forth above, FDA has been closely regulating hand
   sanitizers for decades, and neither the 1994 TFM, the 2016 TFM, or recent guidance have required
   that impurity testing results, benzene levels, or other information be disclosed on the labeling of
   ethyl alcohol. And, Plaintiff has not plausibly alleged that Artnaturals has not complied with the
   detailed testing requirements as set forth in recent guidance and the USP. Instead, through her
   lawsuit, Plaintiff is attempting to require that Artnaturals conduct testing and include information
   on the labels of its ethyl alcohol products that are different from and in addition to the testing and
   information that is actually required by FDA. Therefore, because all of her claims would require
   Artnaturals and Walmart to take actions that are in addition to and are not identical with the
   requirements of the FDCA, all of her claims are expressly preempted under 21 U.S.C. Section
   379r, no matter how they are styled. See, e.g., Faustino v. Alcon Labs., No. 15-cv-04145, 2015
   WL 12839161, at *2–*3 (C.D. Cal. Sept. 22, 2015) (finding negligent misrepresentation claim
   preempted where it was premised on the assertion that, through “its labels, advertisements, or other
   communications, [the manufacturer] misrepresented the safety of the eye drops and failed to warn
   of possible risks”), aff’d on other grounds, 692 F. App’x 819 (9th Cir. 2017); O’Connor v. Henkel
   Corp., No. 14-cv-5547, 2015 WL 5922183, at *3 (E.D.N.Y. Sept. 22, 2015) (Section 379r bars
   “state law establishing or continuing any requirement for labeling or packaging ‘that is different
   from or in addition to, or that is otherwise not identical with’ a requirement of the FDCA or
   enumerated federal statutes” (quoting 21 U.S.C. § 379r)); Eckler, 238 Cal. App. 4th at 459 (claims
   were preempted where they alleged that sunscreen products were misleadingly labeled and
   marketed in violation of consumer protection statutes).
   II.    Plaintiff’s Claims Against Artnaturals and Walmart Should Be Dismissed or Stayed
          Under the Primary Jurisdiction Doctrine

          Primary jurisdiction applies where a plaintiff’s claims implicate a federal agency’s
   expertise for a regulated product. See United States v. W. Pac. R.R. Co., 352 U.S. 59, 64 (1956)
   The primary jurisdiction doctrine applies “whenever enforcement of [a] claim requires the



                                                    12
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 14 of 22




   resolution of issues which, under a regulatory scheme, have been placed within the special
   competence of an administrative body.” Id.; Axiom Worldwide, Inc. v. Becerra, No. 08-cv-918,
   2009 WL 1347398 (M.D. Fla. May 13, 2009); see also Greenfield v. Yucatan Foods, L.P., 18 F.
   Supp. 3d 1371, 1375 (S.D. Fla. 2014) (“The primary jurisdiction doctrine applies where a case
   implicates a federal agency’s expertise with a regulated product.”). Invoking the doctrine allows
   a court to benefit from an agency’s experience and expertise, and promotes the uniform
   administration of the regulatory scheme administered by the agency. See Boyes v. Shell Oil Prods.
   Co., 199 F.3d 1260, 1265 (11th Cir. 2000). Generally, the doctrine will apply when there is (1) a
   need to resolve an issue that (2) has been placed by Congress within the jurisdiction of an
   administrative body having regulatory authority (3) pursuant to a statute that subjects an industry
   activity to a comprehensive regulatory scheme that (4) requires expertise or uniformity in
   administration. Snyder v. Green Roads of Fla. LLC, 430 F. Supp. 3d 1297, 1307–08 (S.D. Fla.
   2020) (citation omitted).
          Snyder provides a helpful example. In Snyder, a group of plaintiffs alleged that the
   manufacturer, distributor, and seller of various cannabis products misrepresented the amount of
   cannabidiol (CBD) that was actually contained in each product, and that as a result, each plaintiff
   was over-charged. Id. at 1300. Aside from the fact that the plaintiffs lacked standing to pursue
   class action claims based on products that they did not actually purchase, the court found that the
   case was best left for FDA in its primary jurisdiction over the matter. Id. at 1303, 1309. In
   particular, the court focused on FDA’s ongoing rulemaking on CBD products, and recognized that
   FDA was “under considerable pressure from Congress and industry to expedite the publication of
   regulations and policy guidance regarding CBD products.” Id. at 1307. Accordingly, there existed
   some level of “uncertainty with respect to whether the FDA will conclude that some or all CBD
   products are food additives, supplements[,] or nutrients that can be safely marketed to the public
   and, if nutrients, whether the labelling standards and requirements for CBD products will be
   different or the same as for other nutrients.” Id. at 1308.
          Considering these factors, alongside FDA’s authority to regulate products containing
   cannabis-derived compounds and the clear need for uniformity in manufacturing and definitional
   standards for CBD products, the Snyder court invoked FDA’s primary jurisdiction over the case
   and stayed the litigation pending further FDA guidance. Id. at 1309. See also Colette v. CV Scis.,
   Inc., No. 19-cv-10227, 2020 WL 2739861, at *3–*5 (C.D. Cal. May 22, 2020) (applying primary



                                                    13
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 15 of 22




   jurisdiction and staying CBD products case given ongoing controversy over regulation of CBD
   products, the need for expertise and uniformity, and the likelihood that some degree of
   regulation/clarification was imminent); Rosas v. Hi-Tech Pharms., No. 20-cv-433, 2020 WL
   5361878, at *5 (C.D. Cal. July 29, 2020) (applying primary jurisdiction and dismissing case). In
   deferring to FDA, the Snyder court, like the Colette and Rosas courts, was particularly focused on
   the fact that FDA was currently and actively engaged in analyzing CBD products at issue, the
   complexity and scientific nature of the issues to be resolved, and the fact that there were multiple
   similar lawsuits pending that would benefit from a uniform understanding of FDA’s position on
   CBD products. See Snyder, 430 F. Supp. at 1308 (acknowledging that the rulemaking process at
   the federal level was “active” and FDA “obviously has expressed an active interest in regulating”
   the products at issue); Colette, 2020 WL 2739861, at *5 (noting “several CBD-related lawsuits
   currently making their way through the court systems” and reasoning that “inconsistent rulings are
   likely to follow in the absence of FDA guidance”).
          Greenfield v. Yucatan Foods is also illustrative. There, the plaintiff purchased various
   avocado products manufactured by the defendant, including “Authentic Guacamole.” 18 F. Supp.
   3d at 1372. She alleged that the defendant mislabeled its products by failing to identify sugar as
   an ingredient on the label—instead, the defendant identified “evaporated cane juice,” a form of
   sugar. Id. at 1373. Thus, she claimed that the alleged mislabeling had led her to pay a premium
   price for the avocado products, which in fact did not satisfy minimum standards established by
   law, and which contained “inferior or undesirable ingredients.” Id.
          Although the Greenfield plaintiff framed her claims only in terms of state law, specifically
   under the Florida Deceptive and Unfair Trade Practices Act and unjust enrichment, the court
   invoked FDA’s primary jurisdiction and stayed the case. Id. at 1375–76. Regardless of how she
   labeled her causes of action in the complaint, her claims all essentially “turn[ed] on whether the
   term ‘evaporated cane juice’ is false and misleading under the FDCA and its implementing
   regulations,” and they would have required the court to consider FDA’s position on evaporated
   cane juice. Id. at 1374. After analyzing the state of the applicable, not yet final, FDA regulations,
   the Court stayed the matter under the primary jurisdiction doctrine because of the “unresolved
   issue of food labeling law that the interpreting agency is actively considering.” Id. at 1375.
          The same results from Snyder and Greenfield apply here.             As in Snyder, there is
   “considerable pressure” on FDA to regulate the subject at issue. FDA is closely regulating hand



                                                    14
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 16 of 22




   sanitizers at the moment, not least due to the ongoing COVID-19 pandemic, and has even deferred
   further rulemaking on the ethyl alcohol, the active ingredient in Artnaturals sanitizers, specifically
   to allow for the development and submission of further safety and effectiveness data. FDA has
   repeatedly acknowledged the complexity and ongoing evolution of the safety issues surrounding
   ethyl alcohol hand sanitizers and the need for additional scientific studies. There are also
   multiple—and almost identical—lawsuits pending in California.
          Each of the factors weighing in favor of FDA’s primary jurisdiction are present here. These
   circumstances are ripe for FDA’s primary jurisdiction, not only so FDA can apply its expertise but
   also for the sake of uniformity in applying these regulations. See Boyes, 199 F.3d at 1265. On the
   whole, this case belongs before FDA and should be dismissed, or at least stayed, pending further
   FDA guidance.
   III.   Plaintiff Does Not Have Standing To Assert Claims On Behalf of Putative Class
          Members From Other States

          Standing is a threshold inquiry. Stalley ex rel. United States v. Orlando Reg’l Healthcare
   Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (“Because standing is jurisdictional, a dismissal
   for lack of standing has the same effect as a dismissal for lack of subject matter jurisdiction under
   Fed. R. Civ. P. 12(b)(1).”). To establish standing, a plaintiff must show that he suffered an “injury
   in fact”—an invasion of a legally protected interest which is: (a) concrete and particularized; and
   (b) actual or imminent, not conjectural or hypothetical. Id. Second, there must be a causal
   connection between the injury and the conduct complained of; the injury has to be fairly traceable
   to the challenged action of the defendant, and not the result of the independent action of some third
   party not before the court. Id. Third, it must be likely, as opposed to merely speculative, that the
   injury will be redressed by a favorable decision. Id. at 560–61, 112 S.Ct. at 2136.
          Plaintiff is a Florida resident who purchased Artnaturals’ hand sanitizer from a Walmart in
   Florida (Compl. ¶¶ 7, 66), yet Plaintiff purports to assert claims under the laws of “all fifty States
   and the District of Columbia and Puerto Rico” for breach of express warranties (Count I), breach
   of implied warranties of merchantability and fitness (Count II), and violation of state consumer
   protection laws (Count VI). Compl. ¶¶ 96, 103, 148. This Court should dismiss for lack of
   standing all state law claims arising under the laws of those states in which Plaintiff does not reside.
          A plaintiff’s standing to pursue claims under the laws of a plaintiff’s home state does not
   confer standing to pursue claims under the laws of other jurisdictions in which the plaintiff seeks



                                                     15
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 17 of 22




   to represent absent class members. See, e.g., Weiss v. General Motors LLC, 418 F. Supp. 3d 1173,
   1181 (S.D. Fla. 2019) (concluding that plaintiff, whose claims arose only under Florida law, “lacks
   standing to assert claims on behalf of class members who purchased GM vehicles outside of
   Florida”); Perez v. Metabolife Int’l, Inc., 218 F.R.D. 262, 267–68 (S.D. Fla. 2003) (finding that
   named plaintiffs, who were all Florida residents with Florida-law claims, lacked “standing to raise
   questions of state law for states other than Florida” and the court lacked “jurisdiction to evaluate
   the law of those other states”); Feldman v. BRP US, Inc., No. 17-cv-61150, 2018 WL 8300534, at
   *6 (S.D. Fla. Mar. 28, 2018) (“[N]amed plaintiffs in class actions have, time and again, been
   prohibited from asserting claims under a state law other than that [from] which the plaintiff’s own
   claim arises.”); In re Takata Airbag Prods. Liab. Litig., MDL No. 2599, 2016 WL 1266609, at *4
   (S.D. Fla. Mar. 11, 2016) (“A named plaintiff lacks standing to assert legal claims on behalf of a
   putative class pursuant to state law under which the name plaintiff’s own claims do not arise.”); In
   re Checking Account Overdraft Litig., 694 F. Supp. 2d 1302, 1325 (S.D. Fla. 2010) (dismissing,
   for lack of standing, “all state statutory claims where no named plaintiff resides in the state from
   which the claim is asserted”); In re Terazosin Hydrochloride Antitrust Litig., 160 F. Supp. 2d 1365,
   1371 (S.D. Fla. 2001) (“[T]he named plaintiffs cannot rely on unidentified persons within those
   states to state a claim for relief. Class allegations that others suffered injuries giving rise to claims
   ‘add . . . nothing to the question of standing.’”).
           Instead, Article III standing is assessed on a defendant-by-defendant and a claim-by-claim
   basis—and this standing analysis necessarily precedes the Rule 23 inquiry. As the Eleventh Circuit
   has explained, “‘[i]t is well-settled that prior to the certification of a class, and technically speaking
   before undertaking any formal typicality or commonality review, the district court must determine
   that at least one named class representative has Article III standing to raise each class subclaim.’”
   Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1273 (11th Cir. 2019) (quoting Prado-Steiman, 221
   F.3d at 1279) (emphasis omitted)); see also Griffin v. Dugger, 823 F.2d 1476, 1482 (11th Cir.
   1987) (“Only after the court determines the issues for which the named plaintiffs have standing
   should it address the question whether the named plaintiffs have representative capacity, as defined
   by Rule 23(a), to assert the rights of others.”). Moreover, a named plaintiff cannot use the
   hypothetical standing of absent class members as a bootstrap to confer individual standing, because
   putative class members are not parties to the case prior to class certification. See In re Checking
   Account Overdraft Litig., 780 F.3d 1031, 1037 (11th Cir. 2015) (“Certification of a class is the



                                                      16
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 18 of 22




   critical act which reifies the unnamed class members and, critically, renders them subject to the
   court’s power.”); see also Martinez v. Wells Fargo Bank, N.A., 307 F.R.D. 630, 639 (S.D. Fla.
   2015) (“The absent class members . . . are not before this Court until the point of certification.”).
          Plaintiff is a resident of Florida and allegedly purchased the product at issue from a
   Walmart in Florida. There are no named plaintiffs from any other states or territories. Plaintiff
   does not have standing to assert claims against Artnaturals or Walmart on behalf of absent putative
   class members whose claims arise under other states’ laws. These claims must be dismissed.
   IV.    Plaintiff Fails to Sufficiently Plead A Number Of Claims

          A.      Plaintiff’s Breach of Express and Implied Warranty Claims Should Be
                  Dismissed for Failure to State a Claim.

          Plaintiff’s First and Second Causes of Action, for breach of express and implied warranties,
   should be dismissed because Plaintiff failed to allege she provided Defendants with pre-suit notice,
   and because Plaintiff has failed to establish privity with Defendant Artnaturals. Plaintiff also failed
   to allege sufficient facts to establish any breach of warranty by Defendant Walmart.
               1. Plaintiff Does Not Allege Compliance with Florida’s Pre-Suit Notice Requirements
          First, Plaintiff failed to allege that she provided Defendants with pre-suit notice as required
   by Florida law. Section 672.607, Florida Statutes, provides that “[t]he buyer must within a
   reasonable time after he or she discovers or should have discovered any breach notify the seller of
   breach or be barred from any remedy.” Fla. Stat. § 672.607(3)(a). “This notice requirement is a
   valid precondition of imposing liability on a seller of goods for breach of warranty.” Hummel v.
   Tamko Bldg. Prod., Inc., 303 F. Supp. 3d 1288, 1298 (M.D. Fla. 2017) (citations and quotation
   marks omitted). Defendants are unaware of any pre-suit notice, and Plaintiff’s failure to allege
   that she provided any such notice before filing this action warrants dismissal. Meyer v. Colavita
   USA Inc., No. 10-cv-61781, 2011 WL 13216980, at *5 (S.D. Fla. Sept. 13, 2011).
               2. Plaintiff is Not in Privity with Artnaturals
          Second, both of Plaintiff’s warranty claims should be dismissed for lack of privity as to
   Defendant Artnaturals, as Plaintiff alleges she bought the product from Walmart. Compl. ¶ 66.
   “When Florida adopted the doctrine of strict liability for defective products it limited liability for
   breach of express or implied warranty to individuals in privity with the manufacturer.” Amron v.
   Glaxosmithkline Consumer Healthcare, L.P., No. 11-cv-20068, 2011 WL 13223558, at *3 (S.D.
   Fla. June 15, 2011); Padilla v. Porsche Cars N. Am., Inc., 391 F. Supp. 3d 1108, 1116 (S.D. Fla.


                                                     17
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 19 of 22




   2019) (“Time and again, Florida courts have dismissed breach of implied warranty claims under
   Florida law for lack of contractual privity where the plaintiff purchaser did not purchase a product
   directly from the defendant.”); Yvon v. Baja Marine Corp., 495 F. Supp. 2d 1179, 1184 (N.D. Fla.
   2007) (“Privity is a requirement for an implied warranty claim, as noted above. Privity is also
   required for actions premised on express warranties under Florida’s UCC.”). Because Plaintiff
   does not allege contractual privity with Artnaturals, her claims of breach of express and implied
   warranties should be dismissed.
              3. Plaintiff Does Not Establish any Breach of Warranty by Walmart, a Retailer
          Plaintiff’s allegations are insufficient to establish a breach of any warranty by Defendant
   Walmart, express or implied. Plaintiff alleges that she and all class members “formed a contract”
   with both Defendants, and this supposed contract contained “promises and affirmations of fact” to
   which the hand sanitizer products did not conform. Compl. ¶¶ 92, 95. As an initial matter, and as
   explained in more detail above, Plaintiff’s style of shotgun pleading makes it impossible for
   Defendant Walmart to know what “promises and affirmations” Walmart made to Plaintiff and
   upon which Plaintiff relies. This alone warrants dismissal.
                  i.      Plaintiff Does Not Allege Sufficient Facts to Show Breach of Any Express
                          Warranty by Walmart

          Plaintiff also does not describe or attach these “contracts” with Defendants nor does she
   explain the supposed warranties with sufficient detail. See Egbebike v. Wal-Mart Stores E., LP,
   No. 13-cv-865, 2014 WL 3053184, at *5 (M.D. Fla. July 7, 2014) (dismissing breach of express
   warranty claim because, “upon review, the Court determines that [the plaintiff] has failed to allege
   any express written or oral statements by Wal-Mart which would create an express warranty.”).
          Assuming Plaintiff considers the label on the hand sanitizer products the “contract” here,
   the Complaint contains no allegations that Defendant Walmart manufactured these labels or
   controlled their contents in any respect. Plaintiff actually alleges that Walmart is a retailer, not a
   manufacturer or distributor. See Compl. at 13–15 (classifying Defendant Virgin Scent as the
   “Manufacturer/Distributor Defendant(s)” and Defendant Walmart as the “Retailer Defendant(s)”).
          A non-manufacturer retailer of a pre-packaged product cannot be held liable for breach of
   warranty claims. See e.g., O’Neill v. Std. Homeopathic Co., 346 F. Supp. 3d 511, 532 (S.D.N.Y.
   2018) (retailers “cannot be held liable for a breach of implied warranty of merchantability for a
   safety defect they could not have plausibly discovered”) (citation omitted); Porrazzo v. Bumble



                                                    18
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 20 of 22




   Bee Foods, LLC, 822 F. Supp. 2d 406, 422 (S.D.N.Y. 2011) (dismissing warranty claim against
   retailer because retailer is under no duty to test product in closed container). Accordingly,
   Plaintiff’s breach of express warranty claim against Walmart fails.
                  ii.     Plaintiff Does Not Allege Sufficient Facts to Show Breach of Any Implied
                          Warranty by Walmart

          Plaintiff’s breach of implied warranty claim fares no better.         Plaintiff alleges that
   Defendants were required to provide her with “reasonably fit Hand Sanitizer Products” and
   Defendants did not. Compl. ¶¶ 106, 108. Plaintiff alleges no facts to support these assertions.
   “To state a claim for breach of the implied warranty of merchantability, a plaintiff must show that
   the purchased product was not fit for its ordinary or intended purpose.” Varner v. Dometic Corp.,
   No. 16-cv-22482, 2017 WL 3730618, at *10 (S.D. Fla. Feb. 7, 2017) (emphasis added). Plaintiff’s
   allegations are nothing more than “[t]hreadbare recitals of the elements of a cause of action,
   supported by mere conclusory statements, [which] do not suffice.” Iqbal, 556 U.S. at 678. Further,
   “[a] retailer is not liable to his vendee for breach of implied warranty in the absence of knowledge
   of the deleterious condition of the product.” See Ratliff v. Porter Cable Co. of N.Y., 210 F.
   Supp. 957, 958–59 (E.D. La. 1962); see also Elsroth v. Johnson & Johnson, 700 F. Supp. 151, 160
   (S.D.N.Y. 1988) (“Plaintiff’s warranty claim, however, if adopted, would create that very effect
   by rendering retailers absolute guarantors of the products they sell. Retailers, however, are not
   insurers—they are retailers.”). Plaintiff’s warranty claims against Walmart must be dismissed.
          B.      Plaintiff’s MMWA Claim Must Be Dismissed.
          In Count III, Plaintiff sues Defendants for alleged violations of the federal Magnuson-Moss
   Warranty Act, 15 U.S.C. §§ 2301, et seq. (“MMWA”). The MMWA provides a statutory remedy
   for state law express or implied warranty violations. Cardenas v. Toyota Motor Corp., 418 F.
   Supp. 3d 1090, 1110 (S.D. Fla. 2019). To state a claim under the MMWA, a plaintiff must also
   state a valid state law breach of warranty claim. Id. at 1110–11; Vazquez v. Gen. Motors, LLC,
   No. 17-cv-22209, 2018 WL 447644, at *4 (S.D. Fla. Jan. 16, 2008) (“claims under the [MMWA]
   stand or fall with [a plaintiff’s] express and implied warranty claims under state law”). Count III
   accordingly asserts MMWA liability based on alleged breaches of both express and implied
   warranties.
          Count III should be dismissed with prejudice because Plaintiff’s claims for breach of
   warranty are expressly preempted and otherwise fail for the reasons described above; therefore



                                                   19
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 21 of 22




   Plaintiff cannot state valid MMWA claims tied to state law warranty claims. Moreover, Plaintiff’s
   claims should be dismissed because the MMWA does not apply to “written warranties” otherwise
   governed by federal law. See 5 U.S.C. § 2311(d) (“This chapter . . . shall be inapplicable to any
   written warranty the making or content of which is otherwise governed by Federal law. If only a
   portion of a written warranty is so governed by Federal law, the remaining portion shall be subject
   to this chapter.”). Applying § 2311(d), federal courts have held that the MMWA is inapplicable
   to both express-warranty and implied-warranty claims for products with FDA-regulated labeling.
   In re Zantac (Ranitidine) Products Liab. Litig., MDL 2924, 2020 WL 7864213, at *23 (S.D. Fla.
   Dec. 31, 2020) (collecting cases). The MMWA expressly does not apply to written representations
   on product labeling because those statements are FDA-regulated.
          Finally, Plaintiff’s MMWA claim must be dismissed because Plaintiff failed to give
   Defendants a reasonable opportunity to cure. Section 2310(e) of the MMWA provides that no
   action may be brought under 15 U.S.C. § 2310(d) for failure to comply with any obligation under
   any written warranty “unless the person obligated under the warranty . . . is afforded a reasonable
   opportunity to cure such failure to comply.” 15 U.S.C. § 2310(e). Plaintiff has not alleged that she
   notified Defendants of the alleged defects in its products prior to filing this suit, and as such,
   Plaintiff did not afford Defendants a reasonable opportunity to repair the defects. Burns v.
   Winnebago Indus., Inc., No. 11-cv-354, 2012 WL 171088, at *4 (M.D. Fla. Jan. 20, 2012), aff’d,
   492 F. App’x 44 (11th Cir. 2012). Plaintiff’s MMWA claim must be dismissed with prejudice.
          C.      Plaintiff's Negligence Per Se Claim Must Be Dismissed.
          To state a claim of negligence per se, Plaintiff must allege that Defendants violated a
   regulation, that such a violation caused the type of harm that the regulation was intended to prevent,
   and that an injury to the class of persons intended to be protected by the regulation ensued. Roberts
   v. Victoria’s Secret Stores, LLC, No. 18-cv-61534, 2018 WL 8059094, at *3 (S.D. Fla. Dec. 3,
   2018), report and recommendation adopted, 2018 WL 8058969 (S.D. Fla. Dec. 20, 2018).
   Plaintiff alleges in conclusory fashion that Defendants “failed to comply with federal cGMPs and
   federal adulteration standards,” (Compl. ¶ 174), but fails to identify a specific regulation or
   standard that was violated. This is insufficient to state a claim for negligence per se. Id. at *3.
   V.     Conclusion
          For the foregoing reasons, Defendants respectfully request the entry of an Order dismissing
   the Complaint, and awarding any further relief the Court deems just and proper.



                                                    20
Case 0:21-cv-60643-RKA Document 14 Entered on FLSD Docket 06/21/2021 Page 22 of 22




   Date: June 21, 2021                         Respectfully submitted,

                                               /s/ Laura Renstrom

                                               HOLLAND & KNIGHT LLP

                                               Thomas J. Yoo*
                                               400 S. Hope St., 8th Floor
                                               Los Angeles, CA 90071
                                               Telephone: (213) 896-2400
                                               Facsimile: (213) 896-2450
                                               Thomas.Yoo@hklaw.com

                                               Amy McVeigh*
                                               2929 Arch Street, Suite 800
                                               Philadelphia, PA 19104
                                               Telephone: (215) 252-9560
                                               Facsimile: (215) 867-6070
                                               Amy.McVeigh@hklaw.com

                                               Laura B. Renstrom
                                               50 N. Laura Street, Suite 3900
                                               Jacksonville, FL 32202
                                               Telephone: (904) 798-7222
                                               Facsimile: (904) 358-1872
                                               Laura.Renstrom@hklaw.com

                                               Jessica Kramer
                                               100 North Tampa Street, Suite 4100
                                               Tampa, FL 33602
                                               Telephone: (813) 227-8500
                                               Facsimile: (813) 229-0134
                                               Jessica.Kramer@hklaw.com

                                               Attorneys for Defendants

   * Pro Hac Vice to be sought




                                        21
